70 F.3d 121
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Chalor PUTCHONGKARRAT, Defendant-Appellant.
No. 95-50005.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 24, 1995.*Decided Nov. 3, 1995.

Before:  BEEZER, THOMPSON, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Chalor Putchongkarrat appeals interlocutorily the district court's denial of his motion to dismiss his criminal indictment on double jeopardy grounds.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, see United States v. Sanchez-Cobarruvias, --- F.3d ----, ----, No. 94-50581, slip. op. 11445, 11449 n. 2 (9th Cir.  Sept. 12, 1995), and we affirm.


3
Putchongkarrat contends that the criminal charges should be dismissed because he has already been subjected to punishment for the same offenses through the government's "de facto" civil administrative forfeiture of currency, jewelry, personal items and various automobiles.


4
There is no dispute that the government is withholding final determination in the administrative forfeiture proceedings until the conclusion of Putchongkarrat's criminal trial.  Thus, Putchongkarrat's contention is foreclosed by Sanchez-Cobarruvias, slip. op. at 11449, in which we held that there must be a final decision in a civil administrative forfeiture proceeding before double jeopardy attaches.


5
Putchongkarrat's contention that the administrative forfeiture proceedings are final given his failure to timely contest the seizures, and the mandatory language of 19 U.S.C. Sec. 1609(a) is likewise foreclosed by Sanchez-Cobarruvias, slip. op. at 11452.1

Accordingly, the district court's order is

6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Putchongkarrat's request for oral argument and motion to file a supplemental brief are denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 There appears to be some confusion as to whether Putchongkarrat claim contesting the forfeitures is timely as to $5,410